ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Environmental Tectonics Corporation            ) ASBCA No.          62517
                                               )
Under Contract No.     FA8626-10-C-2102        )

APPEARANCES FOR THE APPELLANT:                    Michael H. Payne, Esq.
                                                  Robert G. Ruggieri, Esq.
                                                   Cohen Seglias Pallas Greenhall & Furman, P.C.
                                                   Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Lawrence M. Anderson, Esq.
                                                  Colby L. Sullins, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: September 24, 2020


                                               JAMES R. SWEET
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62517, Appeal of Environmental
Tectonics Corporation, rendered in conformance with the Board’s Charter.

      Dated: September 24, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals